DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                         JUAN E. VILLANUEVA,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D18-2782

                                [July 11, 2019]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 50-2011-CF-003334-
A.

  Carey Haughwout, Public Defender, and Karen E. Ehrlich, Assistant
Public Defender, West Palm Beach, for appellant.

   No brief required for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and GERBER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.